Citation Nr: 1029843	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  04-40 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 22, 
2001, for the grant of service connection for right leg 
thrombophlebitis on the basis of clear and unmistakable error 
(CUE) in a March 1999 rating decision.

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of transient ischemic 
attacks involving the left lower extremity as secondary to Factor 
V Leiden with activated Protein-C resistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2004, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in May 2007, the Veteran 
was afforded a personal hearing before the undersigned.  
Transcripts of the hearings are of record.  

In October 2007, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In the October 2007 decision, the Board incorrectly phrased the 
issue on appeal as entitlement to an effective date earlier than 
January 28, 1998 for right leg thrombophlebitis.  The effective 
date assigned to the noncompensable rating for right leg 
thrombophlebitis is February 22, 2001.  In addition, the 
Veteran's representative raised the issue of CUE of the March 
1999 rating decision in the March 2010 post-remand brief.  
Therefore, the issue on appeal has been recharacterized as shown 
above.

The issue of service connection for left leg 
thrombophlebitis has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


The issue of an increased rating for residuals of transient 
ischemic attacks involving the left lower extremity as secondary 
to Factor V Leiden with activated Protein-C resistance is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied service 
connection for right leg thrombophlebitis; although notified of 
the denial the Veteran did not initiate an appeal. 

2.  The March 1999 rating decision involved undebatable error 
which, had it not been made, would have manifestly changed the 
outcome of that decision with regard to claim for service 
connection for right leg thrombophlebitis.


CONCLUSION OF LAW

The March 1999 rating decision which denied service connection 
for right leg thrombophlebitis was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 
3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and amended.  
A finding of CUE has the same effect as if the corrected decision 
had been made on the date of the reversed decision.   

In determining whether a prior determination involves CUE, the 
United States Court of Appeals for Veterans Claims (Court) has 
established a three-prong test. The three prongs are: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than simple 
disagreement on how the facts were weighed or evaluated), or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and of the 
sort which, if it had not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).   

CUE is a very specific and rare kind of "error."  It is the kind 
of error in fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would manifestly have 
been different but for the error.  Generally, the correct facts, 
as they were known at the time, were not before the RO, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Even when the premise of error is accepted, 
if it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin v. 
West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

The Board notes that a claim of CUE is a collateral attack on an 
otherwise final rating decision by a VA regional office.  Smith 
v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the presumption 
becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on CUE 
has a much heavier burden than that placed on a claimant who 
seeks to establish prospective entitlement to VA benefits.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  


In 1999, as it does now, applicable law provided that service 
connection may be granted for disability resulting from injury 
suffered or disease incurred in or aggravated by active service.  
38 U.S.C. § 1110; 38 C.F.R. § 3.303.  
 
In January 1998, the Veteran filed a claim for service connection 
for right leg thrombophlebitis.  The RO denied service connection 
for right leg thrombophlebitis in a March 1999 rating decision.  
In April 2002, the RO again denied the Veteran's claim for 
service connection for right leg thrombophlebitis.  In August 
2004, service connection for right leg thrombophlebitis was 
granted and a 10 percent disability rating was assigned.  The 
Veteran's representative asserts that the March 1999 rating 
decision was based erroneous.  The evidence relevant to the 
Veteran's claim for right leg thrombophlebitis before the RO at 
the time of the March 1999 rating decision consisted of the 
service treatment records, lay statements, and the report of an 
January 1999 VA examination.  

The service treatment records reveal that the Veteran received 
treatments for superficial thrombophlebitis of the right leg 
beginning August 1983.  A Medical Evaluation Board Report dated 
March 1989, which recommended that the Veteran be medically 
discharged for her back disability, noted that the Veteran had 
episodes of superficial thrombophlebitis in 1983 and 1984.  

During the January 1999 VA examination, the Veteran's medical 
history during service and following service was reviewed, which 
included that the Veteran had thrombosis of the lower 
extremities, mainly on the left side, during service.  Following 
a physical examination, the Veteran was found to have a definite 
history of hypercoagulable state secondary to activated Protein C 
resistance with subsequent recurrent episodes of transient 
ischemic attacks (TIAs) and thrombophlebitis, which had not 
subsided with Coumadin treatment.  The examiner noted that the 
Veteran's daily activities had been significantly altered as a 
result of these disabilities.  

In the March 1999 rating decision, the RO found that service 
treatment records showed that the Veteran was treated for 
superficial thrombophlebitis of the right lower extremity in 
August 1983 and the March 1989 Medical Evaluation Board Report 
noted that the Veteran had episodes of superficial 
thrombophlebitis in 1983 and 1984.  The RO further found that 
there was no evidence of a chronic condition shown on the Medical 
Evaluation Board Report.  The RO did refer to the January 1999 VA 
examination and stated that the report showed that the Veteran 
had superficial varicosities in both lower legs.  The RO denied 
the service connection for right leg thrombophlebitis based on a 
lack of evidence of a chronic condition shown at the time of 
discharge from service or within one year of discharge from 
active duty.  

In a March 2010 brief, the Veteran's representative argued that 
the RO committed clear error in its March 1999 rating decision 
which denied service connection for right leg thrombophlebitis as 
the RO blatantly disregarded the January 1999 VA examination 
report, which found an active disability of thrombophlebitis that 
had not subsided with treatment.  

Following a review of the record at the time of the March 1999 
rating decision, the Board agrees that the RO committed CUE in 
its March 1999 rating decision.  The RO stated that there was no 
evidence in the March 1989 Medical Evaluation Board Report of a 
chronic condition.  Review of this report shows only that the 
Veteran had a history of thrombophlebitis, the report does not 
contain any evidence indicating that the Veteran did not have a 
chronic condition that existed at the time.  Significantly, the 
January 1999 VA examination shows that the Veteran continued to 
have right leg thrombophlebitis following service.  While in the 
March 1999 rating decision the RO mentioned the January 1999 VA 
examination, there was no mention of the Veteran's diagnosed 
thrombophlebitis.  The RO merely stated that the VA examination 
showed that the Veteran had superficial varicosities and did not 
discuss the fact that the Veteran was diagnosed with 
thrombophlebitis following service which is the same disease she 
was treated for during service.  

The evidence of record at the time of the March 1999 rating 
decision showed that the Veteran had thrombophlebitis in service 
and continued to have it as of January 1999.  In the March 1999 
rating decision, the RO incorrectly found that the March 1989 
Medical Evaluation Board Report indicated that the Veteran did 
not have a chronic condition at the time.  Furthermore, the RO 
failed to thoroughly consider the findings of the January 1999 VA 
examination report.  Had the correct facts been considered in the 
March 1999 rating decision, it would have manifestly changed the 
outcome of the decision; that is, service connection for right 
leg thrombophlebitis would have been granted.  As such, the 
omission of the correct facts regarding in-service and post-
service diagnoses of right leg thrombophlebitis constitutes clear 
and unmistakable error.  Accordingly, the March 1999 decision is 
reversed, and the claim of entitlement to service connection for 
right leg thrombophlebitis is granted, as if the March 1999 
decision had never been rendered.  


ORDER

As the March 1999 rating decision, denying service connection for 
right leg thrombophlebitis, was clearly and unmistakably 
erroneous, the appeal is allowed.  


REMAND

An appeal to the Board is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal after a statement of 
the case (SOC) is furnished.  The following sequence is required: 
there must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing a SOC; and finally the claimant, after receiving the SOC, 
must complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.

In August 2009, the RO granted service connection for residuals 
of transient ischemic attacks involving the left lower extremity 
as secondary to Factor V Leiden with activated Protein-C 
resistance and assigned a disability rating of 10 percent.  In 
September 2009, the appellant submitted a timely notice of 
disagreement.  The RO has not, however, issued a SOC for the 
issue of entitlement to an initial rating in excess of 10 percent 
for residuals of transient ischemic attacks involving the left 
lower extremity as secondary to Factor V Leiden with activated 
Protein-C resistance and, therefore, no appeal has been 
perfected.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the appellant a statement of the 
case with respect to the issue of 
entitlement to an initial rating in excess 
of 10 percent for residuals of transient 
ischemic attacks involving the left lower 
extremity as secondary to Factor V Leiden 
with activated Protein-C resistance.  The 
appellant should be informed of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


